DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 1 “Apparatus comprising” should be changed to “An apparatus comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pyyhtia et al. US 6,252,217 in view of Meynants US 2013/0001404.

Re claim 19, Pyyhtia discloses a method of operating an active pixel sensor comprising a plurality of pixels (18) arranged in rows and columns, each pixel comprising first and second switches in series (transistors 58 are connected in series) between a sense node (54) arranged to receive an exposure signal from a photo sensor (52) and a storage node (60) for storing the exposure signal (figures 1-4; col. 5, line 12-col. 7, line 65).  However, although the Pyyhtia reference discloses all of the above limitations it fails to specifically disclose that the method comprises defining a plurality of mutually exclusive subsets of the pixels; controlling the first and second switches such that, for each subset, the exposure signals from all pixels of the subset are transferred to the respective storage nodes of those pixels at substantially the same integration period end time, the integration period end time for each subset being different; and reading out the exposure signals for each of the subsets only after the integration period end times of all of the subsets.  
Meynants discloses that it is well known in the art for a pixel array to define a plurality of mutually exclusive subsets of pixels (42) and control readout circuitry so that for each subset (42), the exposure signals from all pixels of the subset are transferred to the respective storage nodes of those pixels at substantially the same integration period end time, the integration period end time for each subset being different; and reading out the exposure signals for each of the subsets only after the integration period end times of all of the subsets (four subsets of pixels 42 can be read out at a higher frame rate after an integration period ends for all of the four subsets) (figure 4; paragraph 50). Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have been motivated to include reading out exposure signals for each of a plurality of subsets of pixels as disclosed by the Meynants reference in the method of operating an active pixel sensor disclosed by the Pyyhtia reference.  Doing so would provide a means for effectively and efficiently capturing image signals and reading out the image signals in a plurality of subsets at a higher frame rate.

Re claim 22, Pyyhtia further discloses that the subsets (42) of pixels are interleaved (the regions of interest 42 are read out in an alternate manner and two row control circuits (220,221 and 222, 223) are used to read out the regions of interest 42 on the right and left side of the pixel array) (figure 4; paragraph 50).

Re claim 23, Pyyhtia further discloses forming a series of sequential image frames, each image frame being formed using the read out exposure signals from a different one of the subsets of pixels (the regions of interest 42 are read out in an alternate manner and two row control circuits (220,221 and 222, 223) are used to read out the regions of interest 42 on the right and left side of the pixel array) (figure 4; paragraph 50).

Allowable Subject Matter

Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 20-21, the prior art fails to teach or suggest, a method of operating an active pixel sensor comprising a plurality of pixels arranged in rows and columns, each pixel comprising first and second switches in series between a sense node arranged to receive an exposure signal from a photo sensor and a storage node for storing the exposure signal having the specific configurations disclosed in claims 20-21 wherein the method comprises: defining a plurality of mutually exclusive subsets of the pixels; controlling the first and second switches such that, for each subset, the exposure signals from all pixels of the subset are transferred to the respective storage nodes of those pixels at substantially the same integration period end time, the integration period end time for each subset being different; and reading out the exposure signals for each of the subsets only after the integration period end times of all of the subsets, wherein the first switches of each column of pixels are connected in common to a corresponding column sample line for control, and the second switches of each row of pixels are connected in common to a corresponding row sample line for control.  

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-18, the prior art fails to teach or suggest, an apparatus having the specific configurations disclosed in claims 1-18 wherein the apparatus comprises:  a plurality of pixels arranged in rows and columns, a plurality of column sample lines each connected to pixels of a different column, and a plurality of row sample lines each connected to pixels of a different row, each pixel comprising: a photo sensor arranged to generate an exposure signal representative of radiation incident on the pixel during an integration period; a sense node arranged to receive the exposure signal from the photodiode; a buffer amplifier arranged to receive the exposure signal from the sense node; a storage node arranged to store the exposure signal output from the buffer amplifier; a sample stage disposed between the buffer amplifier and the storage node and arranged to select whether the exposure signal is passed to the storage node; and a readout stage arranged to provide readout of the exposure signal from the pixel, the sample stage of each pixel comprising: first and second sample switches in series between the buffer amplifier and the storage node of the pixel, the first sample switch being connected to the column sample line of the pixel and the second sample switch being connected to the row sample line of the pixel, such that the exposure signal is only passed to the storage node at a time when both a column sample signal on the column sample line and a row sample signal on the row sample line are active.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy US 2017/0353673 discloses a global shutter image sensor including series connected transistors.
Bock et al. US 2006/0244855 discloses a technique for high speed sampling of signals in active pixel sensors including readout transistors connected in series.
Velichko US 2017/0244921 discloses an image sensor having high efficiency charge storage capabilities.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699